Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election without traverse of Group I (claims  54-65 and 73) in the reply filed on 14 April 2022 is acknowledged.
Claims  66-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 April 2022.
	Claims 54-65 and 73 are pending and under examination.

Claim Objections
Claim 64 is objected to because of the following informalities:  
Claim 64 duplicates the term “the “ in the limitation: “ (Ill) the the origami nanostructure comprises a plurality of scaffold nucleic acids strands,…” (error bolded).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57,60,62 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 57, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 Furthermore, claim 60 recites the limitation “The RNA origami nanostructure of claim 60” which requires that this claim depends from itself. Therefore, this limitation renders the claim indefinite because it is unclear which claim is further limited by claim 60.
Regarding claims 62 and 64:
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 62 recites the broad recitation:  “wherein said targeting domain and said latch domain are capable of detaching upon binding of the targeting domain to a target molecule thereby transiting the nanostructure from a closed to an open conformation”, and the claim also recites the limitation “preferably wherein the target molecule is selected from a tumor associated molecule, cell-membrane receptor, growth factor, or pathogenic antigen” which is the narrower statement of the range/limitation. 
Furthermore, claim 64 recites the broad recitation “(Ill) the the origami nanostructure comprises a plurality of scaffold nucleic acids strands, wherein at least one of said scaffold nucleic acids strands has the sequence as set forth in SEQ ID NO:1 and/or at least one of said scaffold nucleic acids strands has the sequence as set forth in SEQ ID NO:68”, and the claim also recites the limitation “and preferably the staple oligonucleotides have the sequences as set forth in SEQ ID NOs: 187-359” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Gerasimova et al.

Claim(s) 54-57, 59, 61 and 73 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gerasimova et al. (Angewandte Chemie International Edition 52.40 (2013): 10586-10588.).
Gerasimova et al. teach nanostructures are known in the art that are similar to DNA origami  and that comprise bacterial ribosomal RNA molecules that are approximately 1500 nucleotides in length and DNA “staple” strands (e.g. Entire Gerasimova reference and especially In this study, we propose folding native bacterial RNA with the help of a series of functional “staple” strands into a specific nanostructure as in 2nd para, Introduction section, pg. 10586; an RNA folded in a stable secondary structure is incubated with a multitude of functional staple strands (deoxyribozyme precursors) and a fluorogenic reporter substrate. Hybridization of the staples to the RNA unwinds its secondary structure to form “deoxyribozymes-on-a-string” complex (Figure 1C). This associate contains multiple catalytically active deoxyribozymes, which cleave the reporter substrate, thus producing fluorescent signal as in 5th para, , Introduction section, pg. 10586; Fig. 1, pg. 10586; Experimental section, pg. 10588).
Therefore, Gerasimova et al. teach claims 54-56.
Furthermore, as Gerasimova et al. teach using bacterial 16S ribosomal RNA(e.g. Fig. 1, pg. 10586; Experimental section, pg. 10588), they teach claim 57.
Furthermore, as Gerasimova et al. teach using DNA staple strands(e.g. Fig. 1, pg. 10586; Experimental section, pg. 10588), they teach claim 59.
Furthermore, in the embodiment wherein an active moiety is not included in the composition, Gerasimova et al. teach claim 61.
Furthermore, as claim 73 requires the composition of claim 54, Gerasimova et al. teach claim 73.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Gerasimova et al. and Rothemund

Claims 58, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Gerasimova et al. and Rothemund (US20120251583).
The teachings of Gerasimova et al. as applied in the previous rejection above are incorporated in this rejection.
 Gerasimova et al. teach  providing RNA origami structures using single stranded ribosomal RNA and DNA staple strands is known in the art.
 However, Gerasimova et al. do not expressly teach claims 58 and 62.
 Like Gerasimova et al., Rothemund teaches RNA origami structures.
Furthermore,  Rothemund teaches providing RNA origami structure comprising an RNA scaffold and DNA or RNA  staples(e.g. Entire Rothemund reference and especially para 0005,pg. 1;  para 0023, pg. 3; para 0029, pg. 3-4; RNA scaffold  and RNA staples as in para 0092,pg. 11; para 0096, pg. 11).
 Furthermore, Rothemund teaches RNA origami comprises an A-type conformation ( e.g. The helical turn of such nucleic acid are slightly different… RNA:RNA about 11 bases per turn in A-form as in para 0005,pg. 1; para 0029, pg. 3-4).
Furthermore, Rothemund teaches active moieties such as optical elements, i.e. fluorophores,  or enzymes, are associated with the nucleic acid origami structure ( e.g. optical elements  as in para 0018, 2-3; enzymes as in para 0079-0080, pg. 10).
Furthermore, Rothemund teaches aptamers are associated with the nucleic acid origami structure (e.g. para 0084, pg. 10).
Therefore, as both Gerasimova et al. and Rothemund teach RNA origami structures, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the ribosomal RNA nanostructure of Gerasimova et al.  to include features such as structure conformation and associated moieties as taught by Rothemund as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  an RNA origami nanostructure.
Therefore, the combined teachings of Gerasimova et al. and Rothemund render obvious claim 58.
Furthermore, in the embodiment wherein an active moiety is included in the composition, as Rothemund teaches active moieties, the combined teachings of Gerasimova et al. and Rothemund render obvious claim 61.
Furthermore, as Rothemund teaches aptamers associated with nucleic acid origami, the combined teachings of Gerasimova et al. and Rothemund render obvious claim 62.

Gerasimova et al. and Segal et al.

Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Gerasimova et al. and Segal et al. (US20100279302).
The teachings of Gerasimova et al. as applied in the previous rejection above are incorporated in this rejection.
 Gerasimova et al. teach  providing RNA origami structures using single stranded ribosomal RNA and DNA staple strands is known in the art.
 However, Gerasimova et al. do not expressly teach claims 63 and 64.
As per the sequence searches filed in the prosecution on 22 April 2022 and below(e.g. partial sequence below):
Fredricks et al. teach nucleic acid sequence comprising instant SEQ. ID. NO 68 (e.g. SEQ ID NO. 2108 of US20100279302).
US-12-773-977A-2108
; Sequence 2108, Application US/12773977A
; Publication No. US20100279302A1
; GENERAL INFORMATION
; APPLICANT: Yeda Research And Development Co. Ltd.
; APPLICANT:The Board of Trustees of the Leland Stanford Junior
; APPLICANT:University
; APPLICANT:Segal, Eran
; APPLICANT:Kertesz, Michael
; APPLICANT:Chang, Howard Y.
; APPLICANT:Rinn, John
; APPLICANT:Adler, Adam
; APPLICANT:Wan, Yue
; TITLE OF INVENTION: METHODS OF PREDICTING PAIRABILITY AND SECONDARY STRUCTURES OF RNA
; TITLE OF INVENTION:MOLECULES
; FILE REFERENCE: 48677
; CURRENT APPLICATION NUMBER: US/12/773,977A
; CURRENT FILING DATE: 2010-07-12
; PRIOR APPLICATION NUMBER: US 61/202,665
; PRIOR FILING DATE: 2009-03-24
; NUMBER OF SEQ ID NOS: 3219
; SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2108
; LENGTH: 3396
; TYPE: DNA
; ORGANISM: Saccharomyces cerevisiae
US-12-773-977A-2108
Query Match 100.0%; Score 3396; DB 37; Length 3396;
Best Local Similarity 74.4%;
Matches 2527; Conservative 869; Mismatches 0; Indels 0; Gaps 0;


Qy 1 GUUUGACCUCAAAUCAGGUAGGAGUACCCGCUGAACUUAAGCAUAUCAAUAAGCGGAGGA 60
     |:::||||:||||:||||:|||||:||||||:||||::|||||:|:|||:||||||||||
Db 1 GTTTGACCTCAAATCAGGTAGGAGTACCCGCTGAACTTAAGCATATCAATAAGCGGAGGA 60
Qy 61 AAAGAAACCAACCGGGAUUGCCUUAGUAACGGCGAGUGAAGCGGCAAAAGCUCAAAUUUG 120
      |||||||||||||||||::|||::||:|||||||||:||||||||||||||:||||:::|
Db 61 AAAGAAACCAACCGGGATTGCCTTAGTAACGGCGAGTGAAGCGGCAAAAGCTCAAATTTG 120
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the ribosomal RNA structure of Gerasimova et al.  to include the nucleic acid sequence of SEQ ID NO. 2108 as taught by Rothemund as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  an RNA origami nanostructure.
Therefore, the combined teachings of Gerasimova et al. and Segal et al. render obvious claim 63.
Furthermore, regarding claim 64:
 Claim 64 recites the alternative limitation: (Ill) the the origami nanostructure comprises a plurality of scaffold nucleic acids strands, wherein at least one of said scaffold nucleic acids strands has the sequence as set forth in SEQ ID NO:1 and/or at least one of said scaffold nucleic acids strands has the sequence as set forth in SEQ ID NO:68 and preferably the staple oligonucleotides have the sequences as set forth in SEQ ID NOs: 187-359.
As noted above, it is unclear whether the limitation following the term “preferably” is required by the claimed invention. Therefore, this limitation is interpreted to include any nucleic acid sequence as a nucleic acid staple oligonucleotide.
Therefore, as Gerasimova et al. teach RNA origami structure comprising DNA staple strands, the combined teachings of Gerasimova et al. and Segal et al. render obvious claim 64.





Gerasimova et al., Segal et al. and Rothemund

Claim(s) 65 is rejected under 35 U.S.C. 103 as being unpatentable over Gerasimova et al. and Segal et al., as applied to claims 63 and 64 above, and further in view of Rothemund (US20120251583).
The combined teachings of Gerasimova et al. and Segal et al. as applied in the previous rejection above are incorporated in this rejection.
 The combined teachings of Gerasimova et al. and Segal et al. render obvious a composition comprising RNA origami structures using single stranded ribosomal RNA and DNA staple strands, wherein the RNA scaffold structure comprises nucleic acid sequence comprising instant SEQ. ID. NO. 68.
 However, he combined teachings of Gerasimova et al. and Segal et al. do not expressly teach claim 65.
 Like Gerasimova et al., Rothemund teaches RNA origami structures.
Furthermore,  Rothemund teaches providing RNA origami structure comprising an RNA scaffold and DNA or RNA  staples(e.g. Entire Rothemund reference and especially para 0005,pg. 1;  para 0023, pg. 3; para 0029, pg. 3-4; RNA scaffold  and RNA staples as in para 0092,pg. 11; para 0096, pg. 11).
 Furthermore, Rothemund teaches RNA origami comprises an A-type conformation ( e.g. The helical turn of such nucleic acid are slightly different… RNA:RNA about 11 bases per turn in A-form as in para 0005,pg. 1; para 0029, pg. 3-4).
Furthermore, Rothemund teaches active moieties such as optical elements, i.e. fluorophores,  or enzymes, are associated with the nucleic acid origami structure ( e.g. optical elements  as in para 0018, 2-3; enzymes as in para 0079-0080, pg. 10).
Furthermore, Rothemund teaches aptamers are associated with the nucleic acid origami structure (e.g. para 0084, pg. 10).
Therefore, as both Gerasimova et al. and Rothemund teach RNA origami structures, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the ribosomal RNA nanostructure of Gerasimova et al. and Segal et al. to include features such as active moieties as taught by Rothemund as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  an RNA origami nanostructure.
Therefore, as Rothemund teaches active moieties, the combined teachings of Gerasimova et al., Segal et al. and Rothemund render obvious claim 65.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639